Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed on 12/23/2021 has been entered. 
Claim Status
Claims 12-31 are pending. 
Claims 1-11 are canceled by Applicant. 
Response to Arguments
Applicant's arguments “Applicant Arguments/Remarks Made in an Amendment" with the “Amendment/Req. Reconsideration-After Non-Final Reject” filed on 12/23/2021, have been fully considered, but are moot because the arguments do not apply to new ground of rejections with a new reference,  US 2020/0043538 A1 to Mihajlovic, being used in the current rejection, see detail below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-18 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Alexey Vasilyevitch Khvalkovskiy et al., (US 2015/0041934 A1, of record, Khvalkovskiy) in view of Goran Mihajlovic et al., (US 2020/0043538 A1, hereinafter Mihajlovic).
Regarding claim 12, Khvalkovskiy discloses a magnetoresistance effect element (in Fig. 4), comprising:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Khvalkovskiy’s Fig. 4. 
a channel layer (SSV line 120’. In-plane current flow SSV line 120’ during a writing operation described in [0060]); and 
a recording layer (free layer 112’ in 110’) containing a ferromagnetic material (described in [0043-0045]), and provided adjacent to the channel layer (120’), 
wherein the channel layer (120’) includes a first magnetic layer (magnetic layer 122’) and a nonmagnetic spacer layer (nonmagnetic layer 124’), the nonmagnetic spacer layer (124’) being provided adjacent to the recording layer (112’), and the first magnetic layer (122’) being provided adjacent to an opposite side of the nonmagnetic spacer layer (124’) from the recording layer (112’), 
112’) has an axis (magnetic moment 113 in Z-axis) of easy magnetization in a film surface perpendicular direction, 
wherein a direction of magnetization (magnetic moment 123 in X-direction) of the first magnetic layer (122’) is an in-plane direction (X-Y plane), 
wherein the nonmagnetic spacer layer (124’) … is configured to adjust an interlayer exchange coupling strength (described in [0053-0055]) between the recording layer (112’) and the first magnetic layer (122’), and 
wherein a direction of magnetization (113) of the recording layer (112’) is reversed by introducing current (in-plane current described in [0060-0062]) to the channel layer (120’) that is in an approximately parallel direction or an approximately anti-parallel direction as to the direction of magnetization (123) of the first magnetic layer (122’).
Khvalkovskiy does not expressly disclose wherein the nonmagnetic spacer layer (124’) includes at least one element of Ir, Pt, Pd, Os, and Re. 
However, in the same magnetic memory device field of endeavor, Mihajlovic discloses a magnetic memory cell 200 in Fig. 2 includes three terminals A, B and C; a spacer 214 between a free layer 212 and a spin swapping layer 220. The spacer 214 may include one of elements of Pd and Pt described in [0043]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select Mihajlovic’s Pd or Pt for Khvalkovskiy’s nonmagnetic spacer layer since the substitution of a known equivalent for another known equivalent is prima facie case of obviousness. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

		Mihajlovic’s Fig. 2, annotated. 
Regarding claim 13, Khvalkovskiy modified by Mihajlovic discloses the magnetoresistance effect element according to claim 12,
wherein a film thickness of the nonmagnetic spacer layer (Khvalkovskiy’s 124’ modified by Mihajlovic’s 214) is 1.2 nm to 5.0 nm in a case of including Ir as a primary element, 2.0 nm to 7.0 nm in a case of including Pt as a primary element, 1.0 nm to 5.0 nm in a case of including Pd as a primary element, 1.2 nm to 5.0 nm in a case of including Os as a primary element, and 0.5 nm to 5.0 nm in a case of including Re as a primary element (Mihajlovic discloses the spacer 214 (may include Pd, or Pt) have thickness of 1-10 nm described in [0043], it covers the claimed thickness ranges). 
Furthermore, Khvalkovskiy modified by Mihajlovic does not expressly disclose the film thickness of the nonmagnetic spacer layer thickness ranges for the elements other than Pd and Pt.
Khvalkovskiy discloses the nonmagnetic layer 124 can be in a thickness at least 0.4 nanometer and not more than 10 nanometer; other elements and other thickness can be used for the nonmagnetic layer 124 described in [0048].
Therefore, it not inventive since to discover the optimum thickness ranges by routine experimentation (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II).  Thus, it would have been obvious to add the claimed different thickness ranges for different elements the rest of the claimed invention.
Regarding claim 14, Khvalkovskiy discloses a magnetoresistance effect element (in Fig. 4), comprising:
a channel layer (SSV line 120’. In-plane current flow SSV line 120’ during a writing operation described in [0060]); and 
a recording layer (free layer 112’ in 110’) containing a ferromagnetic material (described in [0043-0045]), and provided adjacent to the channel layer (120’), 
wherein the channel layer (120’) includes a first magnetic layer (magnetic layer 122’) and a nonmagnetic spacer layer (nonmagnetic layer 124’), the nonmagnetic spacer layer (124’) being provided adjacent to the recording layer (112’), and the first magnetic layer (122’) being provided adjacent to an opposite side of the nonmagnetic spacer layer (124’) from the recording layer (112’), 
wherein the recording layer (112’) has an axis (magnetic moment 113 in Z-axis) of easy magnetization in a film surface (in X-Y plane) perpendicular direction, 
wherein a direction of magnetization (magnetic moment 123 in X-direction) of the first magnetic layer (122’) is an in-plane direction (X-Y plane), 
124’) includes at least one element of Ir, Pt, Pd, Os, Au and Re (124 may include Au and other elements described in [0048]), 
wherein a film thickness of the nonmagnetic spacer layer is 1.2 nm to 5.0 nm in a case of including Ir as a primary element, 2.0 nm to 7.0 nm in a case of including Pt as a primary element, 1.0 nm to 5.0 nm in a case of including Pd as a primary element, 1.2 nm to 5.0 nm in a case of including Os as a primary element, 0.5 nm to 5.0 nm in a case of including Au as a primary element, and 0.5 nm to 5.0 nm in a case of including Re as a primary element (124 may include Au and other elements being in a thickness at least 0.4 nanometer and not more than 10 nanometer described in [0048]), and
wherein a direction of magnetization (113) of the recording layer (112’) is reversed by introducing current (in-plane current described in [0060-0062]) to the channel layer (120’) that is in an approximately parallel direction or an approximately anti-parallel direction as to the direction of magnetization (123) of the first magnetic layer (122’).
Khvalkovskiy does not expressly disclose wherein the nonmagnetic spacer layer (124’) includes at least one element of Ir, Pt, Pd, Os, and Re, wherein a film thickness of the nonmagnetic spacer layer is 1.2 nm to 5.0 nm in a case of including Ir as a primary element, 2.0 nm to 7.0 nm in a case of including Pt as a primary element, 1.0 nm to 5.0 nm in a case of including Pd as a primary element, 1.2 nm to 5.0 nm in a case of including Os as a primary element, and 0.5 nm to 5.0 nm in a case of including Re as a primary element.
However, in the same magnetic memory device field of endeavor, Mihajlovic discloses a magnetic memory cell 200 in Fig. 2 includes three terminals A, B and C; a 214 between a free layer 212 and a spin swapping layer 220. The spacer 214 may include one of elements of Pd and Pt and the spacer 214 have a thickness of 1-10 nm described in [0043], it covers the claimed thickness ranges.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select Mihajlovic’s Pd or Pt with the thickness range for Khvalkovskiy’s nonmagnetic spacer layer since the substitution of a known equivalent for another known equivalent is prima facie case of obviousness. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) in MPEP 2144.07.
In addition, Khvalkovskiy modified by Mihajlovic does not expressly disclose the film thickness of the nonmagnetic spacer layer thickness ranges for the elements other than Au, Pd and Pt.
However, Khvalkovskiy discloses the nonmagnetic layer 124 can be in a thickness at least 0.4 nanometer and not more than 10 nanometer; other elements and other thickness can be used for the nonmagnetic layer 124 described in [0048].
Therefore, it not inventive since to discover the optimum thickness ranges by routine experimentation (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II).  Thus, it would have been obvious to add the claimed different thickness ranges for different elements the rest of the claimed invention.
Regarding claim 15, Khvalkovskiy modified by Mihajlovic discloses the magnetoresistance effect element according to claim 12,
Khvalkovskiy’s 122’ in Fig. 4) includes an element of at least one of Co, Fe, and Ni (Khvalkovskiy’s Co, Fe, and Ni described in [0048]).  
Regarding claim 16, Khvalkovskiy modified by Mihajlovic discloses the magnetoresistance effect element according to claim 14,
wherein the first magnetic layer (Khvalkovskiy’s 122’ in Fig. 4) includes an element of at least one of Co, Fe, and Ni (Khvalkovskiy’s Co, Fe, and Ni described in [0048]).  
Regarding claim 17, Khvalkovskiy modified by Mihajlovic discloses the magnetoresistance effect element according to claim 12,
wherein the recording layer (Khvalkovskiy’s 112’ in 110’ in Fig. 4) includes a second magnetic layer (Khvalkovskiy’s 112’), a second nonmagnetic insertion layer (Khvalkovskiy’s nonmagnetic spacer layer 114), and a third magnetic layer (Khvalkovskiy’s ref. layer 116’), 
wherein the second magnetic layer (Khvalkovskiy’s 112’) is provided adjacent to the nonmagnetic spacer layer (Khvalkovskiy’s 124’), 
wherein the second nonmagnetic insertion layer (Khvalkovskiy’s 114) is provided adjacent to an opposite side of the second magnetic layer (Khvalkovskiy’s 112’) from the nonmagnetic spacer layer (Khvalkovskiy’s 124’), 
wherein the third magnetic layer (Khvalkovskiy’s 116’) is provided adjacent to an opposite side of the second nonmagnetic insertion layer (Khvalkovskiy’s 114) from the second magnetic layer (Khvalkovskiy’s 112’), and 
Khvalkovskiy’s 112’) is configured of a multilayer film or an alloy film including at least Co (Khvalkovskiy’s the free layer 62 (112’) may include one or more Fe, Ni, and Co described in [0032]), and has an axis (Khvalkovskiy’s Z-axis) of easy magnetization (Khvalkovskiy’s 113 in Fig. 4) in the film surface (in Khvalkovskiy’s X-Y plane) perpendicular direction.  
Regarding claim 18, Khvalkovskiy modified by Mihajlovic discloses the magnetoresistance effect element according to claim 14,
wherein the recording layer (Khvalkovskiy’s 112’ in 110’ in Fig. 4) includes a second magnetic layer (Khvalkovskiy’s 112’), a second nonmagnetic insertion layer (Khvalkovskiy’s nonmagnetic spacer layer 114), and a third magnetic layer (Khvalkovskiy’s ref. layer 116’), 
wherein the second magnetic layer (Khvalkovskiy’s 112’) is provided adjacent to the nonmagnetic spacer layer (Khvalkovskiy’s 124’), 
wherein the second nonmagnetic insertion layer (Khvalkovskiy’s 114) is provided adjacent to an opposite side of the second magnetic layer (Khvalkovskiy’s 112’) from the nonmagnetic spacer layer (Khvalkovskiy’s 124’), 
wherein the third magnetic layer (Khvalkovskiy’s 116’) is provided adjacent to an opposite side of the second nonmagnetic insertion layer (Khvalkovskiy’s 114) from the second magnetic layer (Khvalkovskiy’s 112’), and 
wherein the second magnetic layer (Khvalkovskiy’s 112’) is configured of a multilayer film or an alloy film including at least Co (Khvalkovskiy’s the free layer 62 (112’) may include one or more Fe, Ni, and Co described in [0032]), and has an axis Khvalkovskiy’s Z-axis) of easy magnetization (Khvalkovskiy’s 113 in Fig. 4) in the film surface (in Khvalkovskiy’s X-Y plane) perpendicular direction.  
Regarding claim 25, Khvalkovskiy modified by Mihajlovic discloses the magnetoresistance effect element according to claim 12, wherein:
when writing to the magnetoresistance effect element, a writing pulse current applied to a magnetic tunnel junction is turned Off after a writing pulse current applied to the channel layer (described in [0120] by Khvalkovskiy).  
Regarding claim 26, Khvalkovskiy modified by Mihajlovic discloses the magnetoresistance effect element according to claim 14, wherein:
when writing to the magnetoresistance effect element, a writing pulse current applied to a magnetic tunnel junction is turned Off after a writing pulse current applied to the channel layer (described in [0120] by Khvalkovskiy).  
Regarding claim 27, Khvalkovskiy modified by Mihajlovic discloses a magnetic memory, 
comprising the magnetoresistance effect element according to claim 12 (see Khvalkovskiy’s abstract).
Regarding claim 28, Khvalkovskiy modified by Mihajlovic discloses a magnetic memory, 
comprising the magnetoresistance effect element according to claim 14 (see Khvalkovskiy’s abstract).
Allowable Subject Matter
Claims 19-24 and 29-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 12 or 14,  and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.  
Regarding claim 19, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the magnetoresistance effect element according to claim 12, “wherein the first magnetic layer, configuring the channel layer, includes a first divided magnetic layer, a first nonmagnetic insertion layer, and a second divided magnetic layer, wherein the second divided magnetic layer is provided adjacent to the nonmagnetic spacer layer, wherein the first nonmagnetic insertion layer is provided adjacent to an opposite side of the second divided magnetic layer from the nonmagnetic spacer layer, wherein the first divided magnetic layer is provided adjacent to an opposite side of the first nonmagnetic insertion layer from the second divided magnetic layer, and wherein the first divided magnetic layer and the second divided magnetic layer have in-plane 
Regarding claim 20, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the magnetoresistance effect element according to claim 14, “wherein the first magnetic layer, configuring the channel layer, includes a first divided magnetic layer, a first nonmagnetic insertion layer, and a second divided magnetic layer, wherein the second divided magnetic layer is provided adjacent to the nonmagnetic spacer layer, wherein the first nonmagnetic insertion layer is provided adjacent to an opposite side of the second divided magnetic layer from the nonmagnetic spacer layer, wherein the first divided magnetic layer is provided adjacent to an opposite side of the first nonmagnetic insertion layer from the second divided magnetic layer, and wherein the first divided magnetic layer and the second divided magnetic layer have in-plane magnetic anisotropy in opposite directions from each other” as recited in Claim 20, in combination with the remaining features of base Claim 14.
Regarding claim 21, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the magnetoresistance effect element according to claim 12, “wherein an antiferromagnetic layer is provided adjacent to an opposite side of the first magnetic 
Regarding claim 23, it is allowed due to its dependency of claim 21.
Regarding claim 22, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the magnetoresistance effect element according to claim 14, “wherein an antiferromagnetic layer is provided adjacent to an opposite side of the first magnetic layer from the nonmagnetic spacer layer” as recited in Claim 22, in combination with the remaining features of base Claim 14.
Regarding claim 24, it is allowed due to its dependency of claim 22.
Regarding claim 29, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the magnetoresistance effect element according to claim 12, “wherein the first magnetic layer, configuring the channel layer, includes a first divided magnetic layer, a first nonmagnetic insertion layer, and a second divided magnetic layer” as recited in Claim 29, in combination with the remaining features of base Claim 12.
Regarding claim 30-31, they are allowed due to their dependencies of claim 29.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898